DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-12 are currently pending.
Priority:  This application is a CON of 15/525,876 (05/10/2017 ABN)
15/525,876 is a 371 of PCT/US15/67147 (12/21/2015)
PCT/US15/67147 has PRO 62/094,919 (12/19/2014)
PCT/US15/67147 has PRO 62/094,917 (12/19/2014)
PCT/US15/67147 has PRO 62/094,924 (12/19/2014).
IDS:  The IDS dated 4/28/22 was considered.
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-7, in the reply filed on 4/28/22 is acknowledged.  Applicant also elected the species of UBA. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 1b: “the EBS” lacks an antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nolan (WO2012/106385). 
Nolan discloses ([00125], [00191], [00230], [00240], [00244], [00246]; claims 261-307; figures 1-11) the labelling principle of instant claim 1, i.e. (i) labelling one or more target molecules in a population of mixed cells with unique binding moieties ("UBA") that are linked to a nucleic acid forming an epitope specific barcode ("ESB"), (ii) and attaching to the ESB in several rounds of a split pool synthesis complex cell origination barcodes ("COB") built up from several assayable polymers subunits ("APS"), i.e. short nucleic acid sequences respectively - as depicted in Nolan Fig. 2:

    PNG
    media_image1.png
    499
    630
    media_image1.png
    Greyscale

Target molecules or target molecule expressing subsets of cells are identified by decoding the barcodes via amplification and sequencing. 
Regarding claim 1 Nolan teaches A method for identifying targets in a sub-population within a mixed population of cells (claim 1: “A method for identifying whether a plurality of targets are in a plurality of cells”), the method comprising: 
a) contacting the mixed population of cells with at least one first unique binding agent (UBA) identifying the sub-population within the mixed population of cells and at least one second UBA not limited to the sub-population; wherein the UBAs comprise an epitope-specific barcode (ESB) oligonucleotide (claim 1: “binding to the targets a plurality of tags, wherein a tag comprises a code that represents a) the target identity and b) the identity of the cell in which tag is binding”; claim 7: “wherein the tag comprises a UBA”; claim 11: “wherein the tag comprises a ESB”); 
b) sequentially adding multiple assayable polymer subunit (APS) oligonucleotides to the EBS on each of the bound UBAs in an ordered manner during successive rounds of split pool synthesis (claim 17: “wherein during the binding step multiple APSs are added the tag in an ordered manner during successive rounds of split pool synthesis.”) wherein the first APS anneals adjacently to the ESB and all successive APSs in each round anneal adjacently to the APS from a previous round via an annealing region, and covalently linking the first APS to ESB and successive adjacently annealed APSs to each other to create unique cell-originating barcodes (COB) that represent the identities of individual cells in which the UBAs are bound (claim 130; claim 261-307; Figs. 1-5 – i.e. Fig. 2) ; and
 c) sequencing the COBs, thereby identifying the COBs comprising the sub-population specific ESB as the sub-population-specific COBs (claim 265, 281; [00131]: “COBs can be detected via full sequencing of all DNA tags by any suitable methods known in the art”) ; 
d) designing at least one pair of amplification primers wherein one primer comprises a sequence hybridizing to the ESB of the second UBA and the other primer comprises a sequence hybridizing to an APS in the sub-population-specific COB identified in step c) ([0013]; claims 22, 191, 255, 299; [00295]) ;   
e) amplifying the COBs comprising the ESB of the second UBA thereby detecting the target in the sub-population of cells ([00190]-[00191]).  
	Regarding claim 3, wherein the first UBA is specific for a sub-population marker selected from CD1, CD3, CD8, CD4 and an HIV viral sequence, Nolan teaches an example where cells expressing CD1, CD3, CD8, and CD4 were detected ([00299]: “expression of each of the CD1, CD3, CD8, and CD4 antigens on the cells”).
	Regarding claim 4, wherein at least one UBA is an antibody and the ESB is an oligonucleotide conjugated to the antibody, Nolan teaches an example where the UBA is an antibody and is conjugated to an ESB oligonucleotide ([00299]: “antibodies against CDl, CD3, CD8 and CD4 are conjugated with amine modified CL oligonucleotides described in Example 3”).
Regarding claim 5, Nolan teaches wherein at least one UBA is an oligonucleotide probe and the ESB is part of the oligonucleotide probe sequence ([0082]: “In some embodiments, the UBA is an aptamer. Aptamers include nucleic acid aptamers (i.e., single-stranded DNA molecules or single-stranded RNA molecules”; [0084]: “In some embodiments the aptamer will be ligated or hybridized to nucleic acid such as a linker oligo or a nucleic acid ESB.”).
Regarding claim 7, further comprising sequencing the COBs amplified in step e), Nolan teaches sequencing the COBs ([0021]: “In some embodiments, a cell origination barcode (COB) is generated with the APSs from the ordered set of APSs. In some embodiments, each COB in said plurality of complexes has a detectable signal or sequence that distinguishes it from other COBs in said population of cells.”; [0107]: “For example, when using nucleic acid sequences, a COB having a unique identity or unique sequence signature is associated with a UBA that recognizes a specific target molecule or a portion thereof. Detection of the COB sequence allows for the detection of the presence of the target molecule in the mixture (qualitative analysis).”; [00131]: “[00131] In any of the embodiments, the detection or quantification analysis of the COBs can be accomplished by sequencing. The APS subunits or entire COBs can be detected via full sequencing of all DNA tags by any suitable methods known in the art, e.g., Illumina HiSeq 2000, including the sequencing methods described herein.”).
	Thus, the claims are rejected as anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan (WO2012/106385). 
Nolan’s teaching, as detailed in the 35 USC 102 rejection supra and incorporated herein, also renders the claims obvious as the differences among the claims are within the skill of one of ordinary skill in the art.
	Regarding claim 2, wherein the sub-population comprises less than 1% of the mixed population of cells, Nolan teaches a set of APSs that allow for detectably differing with a certainty of 99.99999% ([0018]: “APSs is selected from a group comprising m different APSs; and wherein the first and second origination barcodes are detectably different from each other with a certainty of c = 1- [(1 - l/x)A( m11)]. In some embodiments, x is greater than 1,000,000. In some embodiments, c is greater than 99.9%. In some embodiments, c is greater than 99.99%. In some embodiments, c is greater than 99.999%. In some embodiments, c is greater than 99.9999%. In some embodiments, c is greater than 99.99999%”).  One of ordinary skill in the art would have reasonably considered utilizing the Nolan technique to identify a very small sub-population including below 1% as this is within the technical abilities of the method and those of ordinary skill in the art.  
Those of ordinary skill in the art would have considered routine the application of the known technique described by Nolan and arrive at the claimed invention with a reasonable expectation of success.  Thus, the claims are rejected as prima facie obvious.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan (WO2012/106385) in view of Melo et al. (US20100273159). 
Nolan’s teaching, as detailed in the 35 USC 102 and 103 rejections supra and incorporated herein, also renders the claims obvious as the differences among the claims are within the skill of one of ordinary skill in the art.
Regarding claim 6, wherein one primer in the pairs of amplification primers in step d) comprises a series of nested amplification primers hybridizing to a series of APSs in the sub-population-specific COB starting from the outer-most APS; and amplifying in step e) is a series of successive rounds of amplification, each with the next nested primer, Nolan teaches the use of nested PCR and the use of primer binding regions in the APSs ([0010]: “the APS or the ESB comprises an amplification primer binding region”; [00125]: nested PCR).  One of ordinary skill in the art would have known that utilizing nested PCR amplification with well designed primers within the scope of Nolan would provide improved selectivity and “exceptionally high multiplexing capacity” as taught by Francisco ([0015]-[0018]).  One of ordinary skill in the art would have considered following the teaching of Nolan regarding the well-known nested amplification and utilized appropriately designed primers which hybridize to the APS and arrive at the claimed invention.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,144,950. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent is the US equivalent of Nolan described in the 35 USC 102 and 103 rejections supra and the claims with the supporting disclosure would anticipate the instant claims as detailed above. 
Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639                                                                                                                                                                                                        May 20, 2022 06:36 pm